780 N.W.2d 302 (2010)
Rodney D. ELLIS, Plaintiff-Appellee,
v.
DYKEMA GOSSETT, P.L.L.C., Defendant-Appellant, and
Lincoln National Life Insurance Company and Lincoln Financial Advisors Corporation, Defendants-Appellees.
Docket Nos. 140545. COA No. 294941.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *303 The application for leave to appeal the December 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.